Per Curiam.
Plaintiff has a verdict for $16,000 for damages resulting from the death of her husband. She is thirty-one years of age; her husband was thirty-seven years old at the time of his death and there are three children, aged eight, five and four years.
Plaintiff’s intestate was regularly employed as a machinist, earning something over $1,200 per year, and after his hours of regular employment he worked as a barber, earning $15 to $20 per week, making his total earnings something in the neighborhood of two thousand ($2,000) dollars per year. This is the defendant’s rule, and the only reason advanced for setting aside the verdict is that it is excessive. We do not think it is, and the rule to show cause is therefore discharged, with costs.